Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1, 3-9, 11-17, and 19-20 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are recite the abstract idea of communicating about package situations (as shown in the recited representative functions of the independent claims- receiving an order comprising one or more goods and a situation; receiving data of a package containing the one 
Which is a method of organizing human activities because it recites concepts such as managing human behavior or relationship or interactions between people including social activities, teaching, and following rules or instruction (i.e. related to sales behaviors and a business relationship). 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011)—obtaining and comparing intangible data. Also See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (“data processors”, “computing device”, “procurement system”, “memory storing instructions”, “ executed”, and “non-transitory computer program product storing instructions”, “display” and “cloud platform” - all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g. “VR application”, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”.  The claim add the element “sensor” and 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted). Therefore, the claim is directed to an abstract idea.
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
These various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which can be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.).The claim states the additional elements “sensor”, “VR application” and “scanner”, these don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application see specification -[0055] VR application display 438 can run on a number of different electronic devices such as a tablet, mobile device, or head-mounted display (HMD). A virtual version of the storage facility can be portrayed on VR application display 438 (e.g., a 3-
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e .g. using computers to communicate data). The claims recite “GPS” and “accelerometer” these are merely used for extra- solution activity for data gathering (MPEP 2106.05(g)) and do not integrate the abstract idea into a practical 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, the claims add the elements “GPS” and “accelerometer”, See Specification: [0051] sensor 404 can also have location capabilities such as global positioning system (GPS) capabilities to track and transmit the location of the packaging unit 402. In other variations, sensor 404 can be an accelerometer that provides data relating to conditions experienced by the packaging unit 402, such as whether the packaging unit 402 was dropped or experienced rough handling - they don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application). Accordingly, these are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Biermann et al ( US 2019/0385115 A1) in view of Watanabe et al. (US 2015/0192774 A1)

As per claim 1, Biermann teaches: 
A method implemented by one or more data processors forming part of at least one computing device, the method comprising: receiving, by a procurement system, an order comprising one or more goods and a situation; (par.64, online grocery order for pickup or delivery, par.108, An analysis component 1028 [ this represents the procurement system] analyzes the aggregated temperature data 1026 with a predetermined performance threshold range 1030 for the selected temperature controlled display area. par.58, The output device 238 in some examples outputs an error message 240 to a user and/or a user device associated with the user in response to sensor data 120 indicating the temperature of an item is outside a threshold range or was outside the threshold range at some prior time) 
receiving, by a cloud platform, sensor data of a package containing the one or more goods; ( fig.1 [ shows sensor data is being stored in data storage device 132], par.38, [  data storage device can be remote data storage such as cloud storage] see also par.39, par. 2, A set of one or more sensor devices generates sensor data for the set of cold - chain indicators on each item in the set of perishable items )
scanning, by a scanner, the package ( par.68, scans the barcode 308 to determine whether the cold - chain indicator 122 is activated)
 Biermann does not teach scanning a storage location of the package, however, this is taught by Watanabe (par. 162, directs the camera 20 of the picking work support device 101 toward a storage location of an article. Then, an image F is photographed and image information G1 is obtained. The image information G1 includes some of the aisle identifiers 13. [The camera represents the scanner and the aisle identifier 13 represents the storage location of the package]. Here, the information processing unit 40 identifies an aisle where an article to be picked first is housed, based on the picking order information P1 stored in the memory unit 30 and information on the aisle identifiers 13 included in the image information G1, and processes the image information G2 on the identified aisle identifier 13, for example, to redly color a frame portion of the aisle identifier 13. Par.163, the worker can see the image information G1 about the rack that houses an article and also the picking work support information P2. Here, the identified aisle identifier is displayed as the image information G2 in which the frame portion is redly colored, therefore the worker can correctly go to the aisle). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the scanning of the package storage location identifier feature for the same reasons its useful in Watanabe -namely, a picking work can be carried out efficiently in the situation that a worker is guided to a storage location of an article (par.15). Both Biermann and Watanabe deal with order fulfilment and one skilled in the art would have recognized that using Watanabe storage location identifier technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results. 
providing, by the procurement system,  a notification of the situation once it occurs (fig. 13, par.58, The output device 238 in some examples outputs an error message 240 to a user and / or a user device associated with the user in response to sensor data 120 indicating the temperature of an item is outside a threshold range or was outside the threshold range at some prior time, par.40, the system outputs a message indicating the item should be replaced, returned or discarded )
while Biermann teaches providing, by the procurement system, the storage location ( Fig. 11, par.2, a planogram associated with the item selection area) 
Biermann does not explicitly teach providing the storage location to an virtual reality (VR) application for display. However, this is taught by Watanabe (par. 162, directs the camera 20 of the picking work support device 101 toward a storage location of an article. Then, an image F is photographed and image information G1 is obtained. The image information G1 includes some of the aisle identifiers 13. [The camera represents the scanner and the aisle identifier 13 represents the storage location of the package]. Here, the information processing unit 40 identifies an aisle where an article to be picked first is housed, based on the picking order information P1 stored in the memory unit 30 and information on the aisle identifiers 13 included in the image information G1, and processes the image information G2 on the identified aisle identifier 13, for example, to redly color a frame portion of the aisle identifier 13. Par.163, the worker can see the image information G1 about the rack that houses an article and also the picking work support information P2. Here, the identified aisle identifier is displayed as the image information G2 in which the frame portion is redly colored, therefore the worker can correctly go to the aisle [ this represents displaying the storage location, the aisle identifier, to a VR application], par.1 )
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the virtual reality display of the package storage location feature for the same reasons its useful in Watanabe -namely, a picking work can be carried out efficiently in the situation that a worker is guided to a storage location of an article  

As per claim 2, Biermann in view of Watanabe teaches claim 1 as above. Biermann further teaches: 
 View of the package in its storage location ( Fig. 11, par.2, a planogram associated with the item selection area) 
 Biermann does not explicitly teach displaying, on a display of an electronic device, a virtual view of the package in its storage location based on an image captured by a camera of the electronic device; and displaying, on top of the virtual view, a visualization of directional features to identify how to locate the package.  However, this is taught by Watanabe (par. 162, directs the camera 20 of the picking work support device 101 toward a storage location of an article. Then, an image F is photographed and image information G1 is obtained. The image information G1 includes some of the aisle identifiers 13. [The camera represents the scanner and the aisle identifier 13 represents the storage location of the package]. Here, the information processing unit 40 identifies an aisle where an article to be picked first is housed, based on the picking order information P1 stored in the memory unit 30 and information on the aisle identifiers 13 included in the image information G1, and processes the image information G2 on the identified aisle identifier 13, for example, to redly color a frame portion of the aisle identifier 13. Par.163, the worker can see the image information G1 about the rack that houses an article and also the picking work support information P2. Here, the identified aisle identifier is displayed as the image information G2 in which the frame portion is redly colored, therefore the worker can correctly go to the aisle [this represents displaying the storage location, the aisle identifier, to a VR application, based on the image captured by a camera of the electronic device] Note that the colored image information G2 may be displayed superimposed on the image information G1. All viewing Surface is occupied by the image of a rack that houses an article photographed by the camera and the picking work support information is displayed superimposed on the viewing surface. [this represents displaying, on top of the virtual view, a visualization of directional features to identify how to locate the package])
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the virtual reality display and imaging features for the same reasons its useful in Watanabe -namely, a picking work can be carried out efficiently in the situation that a worker is guided to a storage location of an article (par.15). Both Biermann and Watanabe deal with order fulfilment and one skilled in the art would have recognized that using Watanabe virtual reality display and imaging techniques would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results. 

As per claim 3, Biermann in view of Watanabe teaches claim 1 as above. Biermann further teaches: 
Biremann teaches providing one or more remedies for the situation based on the notification, the one or more remedies comprising generating a communication to a supplier of the one or more goods or generating a re-order of the one or more goods.  (par.58, The output device 238 in some examples outputs an error message 240 to a user and / or a user device associated with the user in response to sensor data 120 indicating the temperature of an item is outside a threshold range or was outside the threshold range at some prior time, par.40, the system outputs a message indicating the item should be replaced, returned or discarded [replaced corresponds to reorder of the item] ) 
As discussed above, the Biremann teaches the information is "one or more remedies for the situation based on the notification, the one or more remedies comprising generating a communication to a supplier of the one or more goods or generating a re-order of the one or more goods". Biremann does not teach, but Watanabe teaches providing the information (of Biremann) via the VR Application (See Watanabe: Paras. 155-156, The information processing unit 40 detects information on the identifier 10 from information on an image photographed by the camera 20...The display 52...can display (i.e., providing, via the VR application), together with it....text information or the like (i.e., information) from the information processing unit 40)
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate providing information via the VR application feature for the same reasons it’s useful in Watanabe -namely, to support a picking work and prepares information to support a picking work (par.155). Both Biermann and Watanabe deal with order fulfilment system and one skilled in the art would have recognized that using Gil’s notification via virtual reality technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.



As per claim 4, Biermann in view of Watanabe teaches claim 1 as above. Biermann further teaches: 
Biermann does not teach the VR application displays at least one of a user's view of the storage location or a top down perspective view of the storage location. However, this is taught by Watanabe (par. 162, directs the camera 20 of the picking work support device 101 toward a storage location of an article. Then, an image F is photographed and image information G1 is obtained. The image information G1 includes some of the aisle identifiers 13. [The camera represents the scanner and the aisle identifier 13 represents the storage location of the package]. Here, the information processing unit 40 identifies an aisle where an article to be picked first is housed, based on the picking order information P1 stored in the memory unit 30 and information on the aisle identifiers 13 included in the image information G1, and processes the image information G2 on the identified aisle identifier 13, for example, to redly color a frame portion of the aisle identifier 13. Par.163, the worker can see the image information G1 about the rack that houses an article and also the picking work support information P2. Here, the identified aisle identifier is displayed as the image information G2 in which the frame portion is redly colored, therefore the worker can correctly go to the aisle [this represents displaying the storage location, the aisle identifier, to a VR application, based on the image captured by a camera of the electronic device] Note that the colored image information G2 may be displayed superimposed on the image information G1. All viewing Surface is occupied by the image of a rack that houses an article photographed by the camera and the picking work support information is displayed superimposed on the viewing surface. [ this represents displaying, on top of the virtual view, a visualization of directional features to identify how to locate the package])
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the virtual reality display and user’s view features for the same reasons its useful in Watanabe -namely, a picking work can be carried out efficiently in the situation that a worker is guided to a storage location of an article (par.15). Both Biermann and Watanabe deal with order fulfilment and one skilled in the art would have recognized that using Watanabe virtual reality display and user’s view techniques would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results. 

As per claim 5, Biermann in view of Watanabe teaches claim 1 as above. Biermann further teaches: 
wherein the sensor data comprises at least one of temperature data, global positioning system (GPS) data, or accelerometer data.  (See at least: par.35, temperature data, par.71) 

As per claim 6, Biermann in view of Watanabe teaches claim 1 as above. Biermann further teaches: 
wherein the situation occurs when a temperature of the package exceeds a temperature threshold or when the package experiences an acceleration that exceeds an acceleration threshold.   (See at least: par.114, the cold - chain compliance data can include a per-item threshold temperature range 1102. The threshold temperature range is the temperature or temperatures at which the item can be stored / maintained for cold-chain compliance, par.108).

As per claim 7, Biermann in view of Watanabe teaches claim 1 as above. Biermann further teaches: 
correlating the sensor data with the situation identification  (See at least: par.99, A compliance component 1002 analyzes sensor data associated with a set of one or more perishable items to identify at least one item in the set of perishable items associated with an activated cold - chain indicator. The identification 1004 of the item 1006 verifies occurrence of a change in the temperature associated with the item 1006 fell outside the per - item threshold temperature range for the selected item 1006 at some prior time, par.114, the cold - chain compliance data can include a per-item threshold temperature range 1102. The threshold temperature range is the temperature or temperatures at which the item can be stored / maintained for cold - chain compliance)

As per claim 8, Biermann in view of Watanabe teaches claim 7 as above. Biermann further teaches: 
wherein the correlating is performed by either the cloud platform or the procurement system. (fig.10 [cold-chain manger component represents the procurement system], par.108) 

Claims 9-20 recite similar limitations as claims 1-8, therefore they are rejected over the same rationales.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628